Citation Nr: 0002629	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  99-06 530	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated 20 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1957 to July 1959, 
from September 1960 to October 1960, from December 1962 to 
December 1965, and from April 1966 to September 1970.  This 
appeal arises from an April 1998 rating decision which, among 
other things, denied a rating in excess of 20 percent for a 
low back disorder, and denied a total rating for compensation 
purposes based on individual unemployability.  In September 
1999, the veteran was accorded a hearing at the RO before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
and a transcript of the hearing is included in the claims 
folder.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder causes 
back pain which severely limits lumbar spine motion.  

2.  The veteran has a sixth grade education, a high school 
equivalency diploma, and occupational experience as a sewing 
machine mechanic; he last worked in 1993.  

3.  The veteran has service connection for inactive pulmonary 
tuberculosis with restrictive lung disease, evaluated as 30 
percent disabling, bilateral defective hearing, evaluated as 
20 percent disabling, and ureteral and renal calculi, 
evaluated as 10 percent disabling, in addition to his service 
connected low back disorder.  

4.  The veteran's service connected disabilities preclude him 
from engaging in gainful employment, compatible with his 
education and occupational expertise.  


CONCLUSIONS OF LAW

1.  A 40 percent rating for the veteran's low back disorder 
is warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Codes 5292 and 
5295 (1999).  

2.  A total rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Records of post-service medical treatment of the veteran at 
Pope Air Force Base, North Carolina, dating from May 1979 to 
January 1980, include May and June 1979 assessments of kidney 
stones, and a July 1979 medical note indicating that the 
veteran had passed a kidney stone.  

On VA examination of the veteran in July 1980, he gave a 
history of developing kidney stones several times a year.  He 
had had surgery twice, once on each side, to remove kidney 
stones.  He indicated that, since his first episode of pain 
in 1963, he had passed 53 kidney stones.  He reported that he 
took a diuretic twice daily and potassium chloride once a day 
to prevent kidney stones.  Examination revealed a well-healed 
flank scar on the right, measuring 7 inches in length, and a 
scar on the left measuring 5 inches in length.  Diagnoses 
included ureteral stones and renal calculi.  

In an October 1985 statement, the veteran indicated that 
since his separation from service, he had undergone surgery 
for kidney stones at Womack Army Hospital (WAH) on three 
occasions.  He reported having additional surgery at the 
Raleigh Community Hospital (Raleigh Hospital), and he had 
undergone a kidney stone crushing procedure at Highsmith-
Rainey Hospital (Highsmith Hospital).  

Additional records of medical treatment of the veteran's 
kidney stones were subsequently associated with the claims 
folder.  An April 1984 hospital discharge summary from 
Raleigh Hospital indicates that the veteran underwent surgery 
to remove four moderate sized left ureteral calculi in April 
1984.  An October 1985 discharge summary from Highsmith 
Hospital shows that the veteran underwent right-sided 
lithotripsy in October 1985.  A cystoscopy, insertion of an 
ureteral catheter and left-sided lithotripsy were performed 
at Highsmith Hospital in April 1987.  Records of treatment of 
the veteran at Rex Hospital, dating from March 1984 to 
September 1990, indicate that he underwent lithotripsy to 
treat left ureterolithiasis in June 1989, and bilateral 
lithotripsy to treat bilateral renal calculi and multiple 
left ureteral calculi in September 1990.  In March 1992, he 
underwent left-sided lithotripsy at Raleigh Hospital, and 
right-sided lithotripsy was performed in April 1992.  Left-
sided lithotripsy was performed at Cape Fear Valley Medical 
Center in June 1996.  

An October 1995 letter from Robert T. Wyker, M.D., reported 
that the veteran underwent right total knee replacement in 
October 1993 at the Wake Medical Center.  Dr. Wyker opined 
that the veteran had been totally disabled from performing 
his regular occupation since the right knee replacement.  

A December 1997 letter from the veteran's former employer, 
Gerber Childrenswear, Inc., of Greenville, South Carolina, 
reported that the veteran had been considered totally 
disabled since undergoing right knee replacement in October 
1993.  

The veteran submitted a claim for disability benefits from 
the Social Security Administration (SSA) in April 1994, and 
records associated with the SSA claim have been added to the 
claims folder.  The veteran indicated that he had been unable 
to work since his right knee replacement in October 1993.  He 
reported that he had been employed as a sewing machine 
mechanic at Gerber Childrenswear and his work involved 
constant bending and reaching.  In documents subsequently 
received from SSA, the veteran stated that he had attempted 
to return to work in 1994, but had been unable to remain at 
work due to right knee pain.  

Records of the veteran's right total knee replacement in 
October 1993 at Wake Medical Center were subsequently added 
to the claims folder.  

On VA genitourinary examination in January 1998, the veteran 
reported a history of hospitalization, surgery and 
lithotripsy for kidney stones.  The examiner indicated that 
the kidney stone disorder did not affect the veteran's 
occupation or activities of daily living.  On clinical 
evaluation, his genitalia were normal and there were no 
specific residuals of genitourinary disease.  The diagnosis 
was status post-operative multiple kidney stones and multiple 
lithotripsy procedures.  

On VA pulmonary examination in January 1998, it was reported 
that the veteran contracted pulmonary tuberculosis in 
Thailand in 1969, and the disorder was considered to have 
been arrested in 1971.  On clinical evaluation, the chest was 
of normal contour and the lungs were clear to auscultation 
and percussion.  The diagnosis was pulmonary tuberculosis 
which had been treated and arrested, and residual restrictive 
lung disease.  A report of a January 1998 VA pulmonary 
function test disclosed that the forced expiratory volume in 
one second (FEV1) was 60 percent of predicted value prior to 
medication.  The examiner concluded that testing revealed 
mild restriction.  

On VA examination of the veteran's spine in January 1998, he 
complained of low back pain.  His back hurt all the time, and 
there were no flareups.  The examiner noted that the 
veteran's back disability affected his activities of daily 
living.  The lumbar spine demonstrated forward flexion to 70 
degrees, backward extension to 10 degrees, and lateral 
flexion and rotation to 20 degrees.  All movements of the 
spine caused pain.  There was no fatigue, weakness, lack of 
endurance, atrophy, spasm or neurological deficit.  The 
diagnosis was low back injury, and degenerative disc disease.  
X-ray examination of the lumbosacral spine showed mild 
degenerative disc disease present at multiple levels.  The 
examiner noted that no fracture or subluxation were 
identified.  

Additional records of medical treatment of the veteran were 
thereafter added to the claims folder.  Records of VA medical 
treatment, dating from May 1995 to April 1997, include 
reports of the veteran's complaints and treatment for low 
back pain.  X-ray examination of the veteran's lumbar spine 
performed for VA at WAH in May 1995 showed spondylolysis with 
Grade I spondylolisthesis at L5.  A report of magnetic 
resonance imaging (MRI) of the lumbar spine at WAH in October 
1996 showed diffuse degenerative disc disease, short 
pedicles, degenerative facet hypertrophy, and narrowing of 
the neural foramina bilaterally, which was more prominent at 
the L5-S1 level on the left.  The L5 nerve root appeared to 
be involved.  There was a questionable fatty mass in the 
superior pole of the left kidney and further evaluation with 
a computer tomography scan was suggested.  

In a July 1998 notice of disagreement with the April 1998 
rating decision, the veteran indicated that his back was 
painful almost every day, and the severity of the pain 
required him to take medication.  In a VA Form 9 submitted in 
February 1999, the veteran contended that his back disability 
keeps him from working.  He asserted, in effect, that he has 
difficulty breathing when performing any kind of physical 
activity.  

At a hearing at the RO before the undersigned Member of the 
Board in September 1999, the veteran testified that he has 
back pain which begins at the belt line and radiates to both 
his hips and legs.  The pain is constant, and the combination 
of his back pain and respiratory discomfort fatigue him.  He 
reported experiencing muscle spasms after bending over a few 
times, and he said that he sometimes develops muscle spasms 
while he is sitting.  He can walk from approximately 250 to 
300 feet before his back pain requires him to stop and rest.  
His back pain awakens him at night, and his legs sometimes 
grow numb while he is sitting.  He had received a kind of 
girdle for back support, but this did not ease his pain and 
merely restricted his mobility.  The veteran testified that 
he was terminated form his last employment because of his 
physical inability to work, and that SSA had awarded him 
disability benefits due to multiple disabilities.  He 
indicated that he has a sixth grade education and completed 
his high school equivalency diploma.  He was 55 years old at 
the time of his right knee replacement in 1993.  


Analysis

The Board finds that the veteran's claims for an increased 
rating for a low back disorder and for a total rating for 
compensation purposes based on individual unemployability are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  Disability evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Increased Rating for a Low Back Disorder

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  A 40 percent rating requires severe 
limitation of motion.  38 C.F.R. Part 4, Code 5292.  

A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295.  

The evidence of record, including medical findings and the 
veteran's testimony, shows that he has considerable low back 
pain.  On VA examination in January 1998, his lumbosacral 
spine demonstrated 70 degrees of forward flexion, and he had 
pain on all movements of the spine.  In view of the reports 
of low back pathology, the veteran's consistent complaints of 
low back pain, and the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995), which requires that consideration be 
given to functional loss due to pain, the Board believes that 
the limitation of movement of the veteran's low back may be 
accurately characterized as severe in degree.  Since that is 
the case, the veteran's service connected low back disorder 
warrants a 40 percent rating under Code 5292 for severe 
limitation of motion of the lumbar spine.  

The 40 percent rating for the veteran's service connected low 
back disorder assigned by this decision is the maximum rating 
assignable under Codes 5292 and 5295.  

The veteran does not have a herniated lumbar nucleus pulposes 
or lumbar intervertebral disc syndrome, nor has service 
connection been granted for such pathology.  However, 
analogously a 60 percent rating could be assigned if he had 
pronounced low back disability with manifestations equivalent 
to persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  The veteran does not 
have pronounced low back disability on a neurological basis 
or any other basis.  He essentially has a lumbosacral strain 
which produces moderate limitation of motion and pain on 
undertaking motion, which the Board has found to be severely 
disabling after considering the provisions of 38 C.F.R. 
§ 4.40 and 4.45 and the Court precedent in DeLuca, supra.  On 
the most recent VA examination of the veteran's spine in 
January 1998, it was specifically noted that there was no 
neurological deficit.  As such, a 60 percent rating is not in 
order under Code 5293.  


A Total Rating for Compensation Purposes
Based On Individual Unemployability 

Total ratings for compensation purposes may be assigned when 
the schedular rating for service-connected disabilities is 
less than 100 percent, when it is found that those 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
other(s) sufficient to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

This decision has increased the rating for the veteran's 
service connected low back disorder to 40 percent.  Service 
connection is in effect for restrictive lung disease 
associated with inactive pulmonary tuberculosis, rated 30 
percent disabling, and for bilateral defective hearing, rated 
as 20 percent disabling.  Additionally, the veteran's service 
connected genitourinary disability manifested by ureteral and 
renal calculi is rated as 10 percent disabling under Code 
7510.  Although the issue of an increased rating for ureteral 
and renal calculi is not currently before the Board, the 
Board notes that Diagnostic Codes 7508 and 7510 now provide 
that nephrolithiasis and ureterolithiasis are rated as 
hydronephrosis except for recurrent kidney stone formation 
requiring one or more of the following: diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times a year, in which case a 30 percent is provided.  Here, 
the evidence of the record shows that the veteran has 
undergone extensive medical treatment for his recurrent stone 
formation for many years and supports the conclusion that his 
service connected disability manifested by ureteral and renal 
calculi warrants a 30 percent rating under Codes 7508 or 
7510.  Therefore, for all of the foregoing reasons, the 
veteran meets the schedular criteria for a total rating for 
compensation purposes based on individual unemployability 
under 38 C.F.R. § 4.16(a).  

Although the evidence shows that SSA has determined that the 
veteran is unable to work because of his nonservice connected 
right knee disability, in considering the severity of the 
veteran's service connected disabilities in combination, the 
Board finds that the veteran is unable to return to his 
former job as a sewing machine repair mechanic, and is unable 
to do any other work involving significant manual labor.  He 
is not qualified by his education or occupational experience 
to engage in sedentary employment.  Therefore, the Board 
concludes that the evidence supports the grant of a total 
rating for compensation purposes based on individual 
unemployability.  


ORDER

Entitlement to a 40 percent rating for a low back disorder is 
granted, subject to the regulations governing the payment of 
monetary benefits.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to the 
regulations governing payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

